DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/18/2022 and 12/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,010,315. Although the claims at issue are not identical, they are not patentably distinct from each other.
[Re claim 1] Ambardekar discloses the system for enhanced data processing in a neural network environment, the system comprising: at least one processor; at least one memory component; and at least one memory in communication with the at least one processor, the at least one memory having computer-readable instructions stored thereupon that, when executed by the at least one processor, cause the at least one processor to: receive one or more initialization parameters from a cooperating controller component of the neural network environment, the initialization parameters comprising data representative of the dimensions of the data to be processed by the neural network environment and data representative of one or more vector quantization index values, the one or more index values representative of one or more vectors stored on the at least one memory component, the one or more vectors comprising data representative of one or more contiguous segments of one or more neuron weight values; retrieve from the at least one memory component the one or more vectors representative of one or more neuron weight values utilizing the one or more vector quantization index values; dequantize the retrieved one or more vectors to retrieve underlying one or more neuron weight values; and communicate the one or more neuron weight values for processing by the one or more processing components of the neural network environment (see claim 1).  
[Re claim 2] Ambardekar also discloses the system wherein the one or more vectors are stored in a fast lookup table residing on the at least one memory component (see claim 2).  
[Re claim 3] Ambardekar also discloses the system wherein the one or more vectors have an arbitrary length (see claim 3).  
[Re claim 4] Ambardekar also discloses the system wherein the computer-readable instructions further cause the at least one processor to retrieve the one or more vectors from one or more rows of the fast lookup table (see claim 4).  
[Re claim 5] Ambardekar also discloses the system wherein the vector length of the one or more vectors is selectable for each neuron layer of the neural network environment (see claim 5).  
[Re claim 6] Ambardekar also discloses the system wherein the computer-readable instructions further cause the at least one processor to perform vector dequantization of one or more neuron weight values for selected one or more of the neuron layers of the neural network environment (see claim 6).  
[Re claim 7] Ambardekar also discloses the system further comprising one or more hardware components operative to perform a fast lookup of the vectors stored on the fast look up table (see claim 7).  
[Re claim 8] Ambardekar discloses the computer-implemented method, comprising: receiving one or more initialization parameters from a cooperating controller component of a neural network environment, the initialization parameters comprising data representative of the dimensions of the data to be processed by the neural network environment and data representative of one or more vector quantization index values, the one or more index values representative of one or more vectors stored on at least one memory component of the neural network environment, the one or more vectors comprising data representative of one or more contiguous segments of one or more neuron weight values, the one or more vectors generated by a processor of the neural network environment; retrieving from the at least one memory component the one or more vectors representative of one or more neuron weight values utilizing the one or more vector quantization index values, the one or more vectors operatively stored on a fast lookup table; dequantizing the retrieved one or more vectors to retrieve underlying one or more neuron weight values; and communicating the one or more neuron weight values for processing by the neural network environment (see claim 8).  
[Re claim 9] Ambardekar also discloses the computer-implemented method further comprising inline dequantization of the one or more retrieved vectors to obtain the one or more neuron weight values by one or more cooperating hardware components of the neural network environment (see claim 9).  
[Re claim 10] Ambardekar also discloses the computer-implemented method further comprising utilizing a base index in a cooperating memory component for the one or more generated vectors to generate virtualized one or more fast lookup tables (see claim 10).  
[Re claim 11] Ambardekar also discloses the computer-implemented method further comprising generating one or more vectors for one or more neuron layers of the neural network environment (see claim 11).  
[Re claim 12] Ambardekar also discloses the computer-implemented method further comprising storing the one or more vectors in one or more rows of a fast lookup table (see claim 12).  
[Re claim 13] Ambardekar also discloses the computer-implemented method further comprising generating one or more vectors of arbitrary length (see claim 13).  
[Re claim 14] Ambardekar also discloses the computer-implemented method further comprising selecting a vector length for the generation of the one or more vectors for neuron layers of the neural network environment (see claim 14).  
[Re claim 15] Ambardekar also discloses the computer-implemented method further comprising storing the one or more generated vectors in a local memory component (see claim 15).  
[Re claim 16] Ambardekar discloses the computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by one or more processors of a computing device, cause the one or more processors of the computing device to: receive one or more initialization parameters from a cooperating controller component of a neural network environment, the initialization parameters comprising data representative of the dimensions of the data to be processed by the neural network environment and data representative of one or more vector quantization index values, the one or more index values representative of one or more vectors stored on at least one memory component of the neural network environment, the one or more vectors comprising data representative of one or more contiguous segments of one or more neuron weight values; retrieve from the at least one memory component the one or more vectors representative of one or more neuron weight values utilizing the one or more vector quantization index values; dequantize the retrieved one or more vectors to retrieve underlying one or more neuron weight values; and communicate the one or more neuron weight values for processing by one or more processing components of the neural network environment (see claim 16).  
[Re claim 17] Ambardekar also discloses the computer-readable storage medium wherein the instructions further cause the one or more processors of the computing device to: store the one or more vectors in one or more fast lookup tables; and select a length of the one or more vectors (see claim 17 and claim 18).  
[Re claim 18] Ambardekar also discloses the computer-readable storage medium wherein the instructions further cause the one or more processors of the computing device to: retrieve no vectors for a neuron layer of the neural network environment (see claim 19).  
[Re claim 19] Ambardekar also discloses the computer-readable storage medium wherein the instructions further cause the one or more processors of the computing device to: perform inline dequantization of the one or more vectors to retrieve the underlying one or more neuron weight values (see claim 20).  
[Re claim 20] Ambardekar also discloses the computer-readable storage medium wherein: the memory component cooperates with a physical sensor capable of producing input data comprising audio data, video data, haptic sensory data, and other data for subsequent processing by the one or more processing components; and the cooperating processing units electronically cooperate with one or more output physical components operative to receive for human interaction processed input data comprising audio data, video data, haptic sensory data and other data (see claim 21 and claim 22).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7-8, 10, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minuti (US Patent Appl. Pub. No. 2010/0257174 A1).
[Re claim 1] Minuti discloses the system for enhanced data processing in a neural network environment, the system comprising: at least one processor; at least one memory component; and at least one memory in communication with the at least one processor, the at least one memory having computer-readable instructions stored thereupon that, when executed by the at least one processor, cause the at least one processor to: receive one or more initialization parameters from a cooperating controller component of the neural network environment, the initialization parameters comprising data representative of the dimensions of the data to be processed by the neural network environment and data representative of one or more vector quantization index values, the one or more index values representative of one or more vectors stored on the at least one memory component, the one or more vectors comprising data representative of one or more contiguous segments of one or more neuron weight values; retrieve from the at least one memory component the one or more vectors representative of one or more neuron weight values utilizing the one or more vector quantization index values; dequantize the retrieved one or more vectors to retrieve underlying one or more neuron weight values; and communicate the one or more neuron weight values for processing by the one or more processing components of the neural network environment (see figure 2 and abstract, paragraphs [0012]-[0014]).
[Re claim 2] Minuti also discloses the system wherein the one or more vectors are stored in a fast lookup table residing on the at least one memory component (see figure 2 and paragraph [0014]).  
[Re claim 4] Minuti also discloses the system wherein the computer-readable instructions further cause the at least one processor to retrieve the one or more vectors from one or more rows of the fast lookup table (see figure 2 and paragraph [0014]).  
[Re claim 7] Minuti also discloses the system further comprising one or more hardware components operative to perform a fast lookup of the vectors stored on the fast look up table (see claim 7).  
[Re claim 8] Minuti discloses the computer-implemented method, comprising: receiving one or more initialization parameters from a cooperating controller component of a neural network environment, the initialization parameters comprising data representative of the dimensions of the data to be processed by the neural network environment and data representative of one or more vector quantization index values, the one or more index values representative of one or more vectors stored on at least one memory component of the neural network environment, the one or more vectors comprising data representative of one or more contiguous segments of one or more neuron weight values, the one or more vectors generated by a processor of the neural network environment; retrieving from the at least one memory component the one or more vectors representative of one or more neuron weight values utilizing the one or more vector quantization index values, the one or more vectors operatively stored on a fast lookup table; dequantizing the retrieved one or more vectors to retrieve underlying one or more neuron weight values; and communicating the one or more neuron weight values for processing by the neural network environment (see figure 2 and abstract, paragraphs [0012]-[0014]).
[Re claim 10] Minuti also discloses the computer-implemented method further comprising utilizing a base index in a cooperating memory component for the one or more generated vectors to generate virtualized one or more fast lookup tables (see figure 2 and paragraph [0014]).  
 [Re claim 12] Minuti also discloses the computer-implemented method further comprising storing the one or more vectors in one or more rows of a fast lookup table (see figure 2 and paragraph [0014]).  
[Re claim 16] Minuti discloses the computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by one or more processors of a computing device, cause the one or more processors of the computing device to: receive one or more initialization parameters from a cooperating controller component of a neural network environment, the initialization parameters comprising data representative of the dimensions of the data to be processed by the neural network environment and data representative of one or more vector quantization index values, the one or more index values representative of one or more vectors stored on at least one memory component of the neural network environment, the one or more vectors comprising data representative of one or more contiguous segments of one or more neuron weight values; retrieve from the at least one memory component the one or more vectors representative of one or more neuron weight values utilizing the one or more vector quantization index values; dequantize the retrieved one or more vectors to retrieve underlying one or more neuron weight values; and communicate the one or more neuron weight values for processing by one or more processing components of the neural network environment (see figure 2 and abstract, paragraphs [0012]-[0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895